J-A13018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: TERMINATION OF PARENTAL          :   IN THE SUPERIOR COURT OF
 RIGHTS TO S.G.P., A MINOR               :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: K.P., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 406 EDA 2022

             Appeal from the Decree Entered January 3, 2022
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                              A2021-0042


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                            FILED AUGUST 1, 2022

     K.P. (“Mother”) appeals from the Decree entered December 30, 2021,

by the Court of Common Pleas of Lehigh County, involuntarily terminating her

parental rights with respect to S.G.P. (“Child”), born in August 2017. Because

the record supports the decision of the Orphans’ Court, we affirm the Decree.

     Background

     We glean the following factual and procedural history from the Orphans’

Court’s Opinion and the certified record. Mother, who was twenty-two years

old at the time of the termination hearing, has struggled with depression and

drug abuse throughout Child’s life and substantially depended on Child’s

Maternal Grandmother (“Grandmother”) to meet her needs as well as Child’s
J-A13018-22


needs.1 On August 1, 2019, Upper Saucon Police arrested Mother for retail

theft, took emergency custody of then two-year-old year old Child, and

notified Lehigh County Office of Children and Youth Services (“CYS”). That

same day, CYS received a Childline child abuse report that Child had a burn

on his arm.2 CYS later found the report to be indicated. On August 2, 2019,

the Juvenile Court authorized Child’s removal from Mother and transferred

emergency custody to CYS. CYS initially placed Child in kinship care,3 but

after the caretaker became ill, CYS placed Child in a foster home on August

22, 2019, where he remains.4

        After Child’s removal from her custody, Mother had no cell phone and

no verifiable address. CYS was finally able to connect with Mother through

Grandmother and on November 19, 2019, Kayla Szatkowski, the CYS

caseworker assigned to Mother’s case, met with Mother. At that meeting, Ms.

Szatkowski explained that CYS would be referring Mother for drug-screening

at Averhealth, reunification services at Salvation Army, and a substance abuse


____________________________________________


1   Father is unknown.

2 The burn, located between Child’s elbow and wrist, was in the shape of a
rectangle with linear patterns, as if someone had pressed an object with lines
onto Child’s arm.

3 CYS declined to place Child with Grandmother because Grandmother had a
significant history with Bucks County CYS, including a May 2019 child abuse
report indicated against her for chemical burns on Child’s upper body. N.T.,
10/4/21, at 43.

4   Child’s foster parent is an adoptive resource.

                                           -2-
J-A13018-22


evaluation. She also instructed Mother how to access the services. Mother

had her first visit with Child on November 20, 2019.

       On November 21, 2019, the Juvenile Court conducted an adjudication

and dispositional hearing. Although CYS had provided notice of the hearing

to Mother, she did not appear. Instead, Grandmother attended. On November

26, 2019, the Juvenile Court adjudicated Child dependent with a goal of

reunification and ordered Mother to (1) cooperate with reunification services;

(2) obtain and maintain appropriate housing and a legal income; (3) attend

visits with Child; (4) undergo a drug and alcohol evaluation and comply with

services; and (5) submit urine screens to demonstrate sobriety.

       In December 2019, Mother was again arrested. She was released from

incarceration in January 2020 into a substance abuse inpatient rehabilitation

program at White Deer Run. She completed the program and White Deer Run

released her to the Renewal Center, a sober living house in Johnstown on

February 27, 2020. Mother left the Renewal Center on March 13, 2020, later

informing CYS that the house was not close enough to Child.

       Mother restarted bi-weekly visits with Child on March 23, 2020, which

occurred either in-person or virtually, supervised by Stephanie Niemira from

the Salvation Army Children’s Services.5 Throughout the case, Grandmother

____________________________________________


5Stefanie Niemira, a visit coach and placement transition services worker from
Salvation Army Children’s Services, first had contact with Mother on
November 27, 2019. Her role was to help connect Mother to drug screening,
(Footnote Continued Next Page)


                                           -3-
J-A13018-22


scheduled most of the visits with Child, provided most snacks and drinks, and

ensured there were activities for Child during the visits. Mother consistently

attended the visits, accompanied often by Grandmother.

        Ms. Szatkowski met with Mother in April 2020 and learned that when

Mother left the Renewal Center, she had stayed with the father of her younger

child.6 Soon thereafter, she began staying with Grandmother at the home of

Grandmother’s employer.7 Ms. Szatkowski explained to Mother the goals the

Juvenile Court expected her to meet to reunify with Child and provided her

with phone numbers. Ms. Szatkowski reminded Mother that Ms. Niemira was

there to assist Mother. Mother, however, declined help from CYS, insisting

that she planned to do everything on her own, including getting a job and

obtaining treatment for drug and alcohol and mental health at the Penn

Foundation.

        At the May 21, 2020, dependency review hearing, the court found that

Mother had made moderate progress. The court clarified Mother’s goals by


____________________________________________


outpatient services, and meeting her basic needs such as housing and
employment. She also supervised the visits between Mother and Child.

6 Mother’s younger child was born in 2019. Mother has cared for the child on
her own when the father was at work, but she has not cared for the child for
extended periods without other adults around. CYS received a referral
regarding this younger child around September 17, 2021. N.T. TPR Hr’g,
10/5/21, at 95. There is no further information in the certified record about
the nature of the referral or the outcome. This child is not a subject of this
appeal.

7   Grandmother was employed as a live-in, home health care aid.

                                           -4-
J-A13018-22


directing Mother to cooperate with CYS, attend to Child’s medical needs,

complete intensive outpatient drug and alcohol treatment, and demonstrate

sobriety by submitting to urine screens at Averhealth. At the November 10,

2020, permanency hearing Mother had a “sickly look,” appeared agitated, and

yelled at Ms. Szatkowski. N.T. TPR Hr’g, 10/4/21, at 66-67. The Honorable

Edward D. Reibman, asked Mother if she was under the influence of

substances and Mother admitted that she “probably” was.           Id. at 67.

Ultimately, the court found that, although Mother had attended supervised

visits, she had not engaged in court-ordered outpatient substance abuse

treatment, had not submitted urinalysis screens, was not employed, and had

no legal income. The court, thus, found her to have made minimal progress

and to be minimally compliant with the reunification plan.

      In March 2021, Ms. Szatkowski visited Mother in Berks County, where

she continued to live in the home of Grandmother’s employer. Ms. Szatkowski

found that Mother “appeared the most appropriate she’s been through the life

of the case.” N.T. TPR Hr’g, 10/4/21, at 71. Mother no longer had “that sickly

look” and she was able to have a conversation with Ms. Szatkowski.        Id.

Mother told Ms. Szatkowski that she was engaged in mental health therapy,

was on medication, and was attending AA with her sister.

      At the May 20, 2021 permanency review hearing, however, the court

heard evidence that Mother still had not participated in outpatient substance

abuse therapy, and had not submitted to urinalysis at Averhealth. Further,


                                    -5-
J-A13018-22


Mother was still unemployed and living with Grandmother at Grandmother’s

employer’s home.          Accordingly, the Juvenile Court found Mother was

minimally compliant and had made no progress.

       Involuntary Termination of Parental Rights

       On May 25, 2021, when Child was three-and-a-half years old and had

been in his pre-adoptive placement for more than eighteen months, CYS filed

a petition to terminate Mother’s parental rights to Child based on Mother’s

inability to make progress on her goals notwithstanding court directives and

CYS’s efforts to provide her with services.8 On October 4, and 5, 2021, the

Orphans’ Court conducted termination of parental rights (“TPR”) hearings.9

CYS presented the testimony of, inter alia, Ms. Szatkowski, Ms. Niemira, and

Mother as if on cross-examination. The court admitted various exhibits,

including Child’s dependency orders.             Mother, represented by counsel,



____________________________________________


8 Two months after CYS filed the termination petition, in July 2021, Mother
entered a 30-day substance abuse program. Upon her completion in August
2021, she moved in with her younger child’s father and, in September 2021,
obtained employment at Amazon. Soon thereafter, she moved into an
apartment in Montgomery County. Mother submitted evidence at the
termination hearing showing that she signed the lease for the apartment in
April 2021. She contended that she did not move in then because she did not
want to live alone and that it had “skipped” her mind to tell CYS about the
lease. N.T. TPR Hr’g, at 140-43.

9 By order entered June 14, 2021, the Orphans’ Court appointed Child’s
guardian ad litem in the dependency proceedings to represent him as his
counsel in the termination matter, finding there was no conflict of interest
between Child’s best and legal interests.


                                           -6-
J-A13018-22


presented the testimony of Grandmother and the court admitted Mother’s

proffered exhibits, including a copy of her April 2021 lease, a paystub from

Amazon, and a letter from Creative Health where Mother had just started to

receive mental health treatment.

     At the conclusion of the testimony, the Orphans’ Court took the matter

under advisement.    On December 30, 2021, the court entered a Decree

accompanied by a memorandum terminating Mother’s parental rights to Child

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

     Mother filed a timely Notice of Appeal and Concise Statement of Errors

Complained of on Appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The trial

court directed this Court to the Memorandum filed December 30, 2021.

     Issues

     Mother now raises the following issues for our review:

     [1.] Finding of Termination. Parental [r]ights are terminated
     only if there is clear and convincing evidence. Here, there is a
     lack of evidence to show that the conditions that led to removal of
     [Child] still exist, the parent has refused or failed to perform
     parental duties, and the causes of the removal will not be
     remedied. With a lack of clear and convincing evidence for
     involuntary termination, did the [Orphans’ Court] err in
     involuntarily terminating [Mother’s] parental rights?

     [2.] Statutory Grounds Met. Parental rights can only be
     terminated if there is clear and convincing evidence of one of the
     statutory grounds.      Here, [M]other completed two separate
     inpatient drug and alcohol programs, executed drug screens with
     negative results, obtained housing and employment, and, on her
     own, sought out and obtained mental health treatment. She
     completed all court directives. When there is a lack evidence [sic]
     that [M]other’s conduct satisfies the statutory language, can she
     have her parental rights terminated?

                                    -7-
J-A13018-22



Mother’s Br. at 4.

      Standards and Applicable Law

      Our standard of review is well-settled. “In cases concerning the

involuntary termination of parental rights, appellate review is limited to a

determination of whether the decree of the termination court is supported by

competent evidence.”     In re Adoption of C.M., 255 A.3d 343, 358 (Pa.

2021). Appellate courts must accept the Orphans’ Court’s findings of fact and

credibility determinations if the record supports them. Interest of S.K.L.R.,

256 A.3d 1108, 1123 (Pa. 2021). An appellate court may disturb a ruling

supported by competent evidence in the record only upon discernment of an

error of law or abuse of discretion. In re Adoption of L.A.K., 265 A.3d 580,

591 (Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

Interest of S.K.L.R., 256 A.3d at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

                                     -8-
J-A13018-22


care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.” In re Adoption of C.M., 255

A.3d at 358. Termination of parental rights has “significant and permanent

consequences for both the parent and child.” In re Adoption of L.A.K., 265

A.3d at 591. As such, the law of this Commonwealth requires the moving

party to establish the statutory grounds by clear and convincing evidence,

which is evidence that is so “clear, direct, weighty, and convincing as to enable

a trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” In re Adoption of C.M., 255 A.3d at 359 (quoting

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      Termination of parental rights is governed by Section 2511 of the

Adoption   Act.     In   addressing   petitions    to   terminate    parental   rights

involuntarily, the Adoption Act requires the Orphans’ Court to conduct a

bifurcated analysis.     See 23 Pa.C.S. § 2511(a) and (b). “Subsection (a)

provides eleven enumerated grounds describing particular conduct of a parent

which would warrant involuntary termination.” In re Adoption of C.M., 255

A.3d at 359; see also 23 Pa.C.S. § 2511(a)(1)-(11). If the Orphans’ Court

determines    the    petitioner   established     grounds   for   termination   under

subsection 2511(a) by clear and convincing evidence, the court then must

assess the petition under subsection 2511(b), which focuses on the child’s

needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Section 2511(a)(2) and (b)


                                        -9-
J-A13018-22


      While the Orphans’ Court here found that CYS met its burden of proof

under multiple subsections of 23 Pa.C.S. § 2511(a), we need only agree with

the court’s decision as to any one subsection of Section 2511(a) as well as

Section 2511(b), to affirm the termination of parental rights.     See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).          We focus our

analysis on Section 2511(a)(2) and (b).

      Section 2511(a)(2) provides that the rights of a parent may be

terminated if the petitioner proves by clear and convincing evidence “(1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal has caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.” Interest of D.R.-W., 227 A.3d 905,

912-13 (Pa. Super. 2020) (citation omitted). Grounds for termination under

subsection (a)(2) include more than affirmative misconduct and acts of

refusal; it also includes parental incapacity. In re Adoption of A.H., 247

A.3d 439, 443 (Pa. Super. 2021) (citation omitted). Thus, sincere efforts to

perform parental duties may still be insufficient to remedy an incapacity. In

re Z.P., 994 A.2d at 1117. This is because subsection (a)(2) “emphasizes the

child’s present and future need for essential parental care, control or

subsistence necessary for his physical or mental well-being,” especially “where




                                    - 10 -
J-A13018-22


disruption of the family has already occurred and there is no reasonable

prospect for reuniting it.” Id.

      “Parents are required to make diligent efforts toward the reasonably

prompt assumption of full parental duties.” In re Adoption of A.H., 247

A.3d at 443. A “parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re Z.P., 994 A.2d at

1118 (citation omitted). “Parental rights are not preserved by waiting for a

more suitable or convenient time to perform one's parental responsibilities

while others provide the child with [the child’s] physical and emotional needs.”

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal citations

omitted).

      If a court determines that CYS has proven the elements of subsection

(a), the court shall then “give primary consideration to the developmental,

physical and emotional needs and welfare of the child.” 23 Pa.C.S. § 2511(b).

That section further provides that “[t]he rights of a parent shall not be

terminated solely on the basis of environmental factors such as inadequate

housing, furnishings, income, clothing and medical care if found to be beyond

the control of the parent.” Id.

      Legal Analysis

      With respect to Section 2511(a)(2), Mother argues that CYS did not

prove she had a drug problem, and alternatively, even if she had a drug


                                     - 11 -
J-A13018-22


problem, she successfully completed two substance abuse programs and

never provided CYS with a positive drug screen. Mother’s Br. at 24. She

argues that she addressed her mental health struggles on her own initiative

by obtaining treatment, despite CYS’s failure to make her mental health a goal

or to provide assistance. Id. She also avers that she obtained housing in

April 2021 and employment in September 2021.            Id.   In her view, she

remedied the causes of her incapacity and the trial court erred in finding

otherwise. Id. at 25.

      In addressing Section 2511(a)(2), the Orphans’ Court emphasized that

after Child had spent over twenty-two months in foster care, Mother was still

unable to resume parental duties. Orphans’ Ct. Op., 12/30/21, at 13. The

Orphans’ Court offered the following analysis outlining Mother’s incapacity and

refusal:

      Mother denied having used illicit substances since [2016] and
      claimed that her two 30-day in-patient admissions for drug and
      alcohol were simply to “clear the air” with CYS, which the [c]ourt
      did not find credible - especially in light of her admission during a
      dependency hearing conducted by the undersigned on November
      9, 2020, in which Mother admitted that if she were to go to
      Averhealth that day to submit to urinalysis she would likely
      produce a positive screen because the frustration of dealing with
      her CYS caseworker would make anyone turn to drugs or alcohol.
      Mother denied making those statements during the hearing on the
      involuntary termination of her parental rights.

      In this case, it is not entirely clear why Mother was unmotivated
      for such a lengthy period to do what was necessary to resume
      parental care of [Child]. lt could have been issues related to
      addiction or mental health issues or some combination of the two.
      Numerous witnesses testified as to Mother’s poor physical
      appearance (looking sickly and fatigued and having a pallor to her

                                     - 12 -
J-A13018-22


      skin) and strange behavior (laughing when no one was talking,
      staring off into space, having difficulty engaging in conversation,
      and generally seeming disconnected from others and from the
      present).

      Additionally, [CYS’s] case in chief was fraught with testimony of
      situations in which Maternal Grandmother was acting toward
      [Child] in the role that an interested parent would, and, moreover,
      that Maternal Grandmother took care of nearly all of Mother’s
      needs, including making all her appointments, arranging for her
      visitation with [Child], providing for Mother financially, and
      arranging for Mother’s mental health and substance abuse
      interventions.

      It is not clear that this 22-year-old [m]other is capable of taking
      care of herself independently. What is clear is that Mother was
      not capable of stepping up to provide the care and nurturance that
      [Child] needs from the adult(s) who assume a parental role in his
      life. Mother was not even capable of this for a finite short period
      in the visits she attended.

Id. at 14 n.14 (paragraph breaks supplied). The Orphans’ Court applauded

Mother’s “very recent turn in the right direction,” but determined it was “too

speculative to project that she will be able to resume parental duties in a

reasonable period of time after such a lengthy period of minimal compliance

and no progress.”    Id. at 14.   Accordingly, it concluded CYS proved the

elements of subsection (a)(2).

      Our review of the record supports the Orphans’ Court’s findings

regarding Mother’s incapacity and refusal. The record is replete with testimony

from Ms. Szatkowski and Ms. Niemira regarding Mother’s refusal or inability

to engage in services except visitation throughout the majority of the case.

Further, Mother alternated between “hostile” or withdrawn, and was not




                                    - 13 -
J-A13018-22


forthcoming about her struggles. See N.T. TPR Hr’g, 10/4/21, at 97; N.T. TPR

Hr’g, 10/5/21, at 31, 34-35.

      Even after Mother’s demeanor and cooperation changed in May and

during the summer of 2021, the trial court properly found that it was too little

too late. Also, Mother still lacked the capacity to provide care, stability, and

security for Child because Mother still struggled to care for herself. She was

still dependent on others. As Ms. Szatkowski explained, “mentally, it’s like

[Mother] was a much younger child. Maternal Grandmother does everything

for her. And even though she’s more engaged with [Child], she still needs to

be coached after two years of being with the visit coach of, okay, go play with

[Child] now. Do this. He wants to play with this. Otherwise, she would . . .

sit there and she really wouldn’t initiate the contact.” N.T. TPR Hr’g, 10/4/21,

at 117; see also N.T. TPR Hr’g, 10/5/21, at 10-11 (where Ms. Niemira

describes Mother’s minimal progress with interacting with Child and assisting

him in regulating his emotions).

      Throughout Child’s over two years in foster care, CYS was never able to

increase   Mother’s visits to    unsupervised, let alone      proceed towards

reunification.   N.T. TPR Hr’g, 10/4/21, at 125; see also N.T.        TPR Hr’g,

10/5/21, at 27 (where Ms. Niemira opines that Mother still could not care for

Child in an unsupervised setting due to Mother’s lack of independence and

need for her own support). Thus, while Mother finally started making progress

in some areas of her life shortly before the hearing on the termination petition,


                                     - 14 -
J-A13018-22


the Orphans’ Court was within its discretion to conclude it could not rely on

such progress after such a long period of instability. See In re Z.P., 994 A.2d

at 1118.

      Furthermore, some of the supposed progress Mother points to in her

brief is not borne out by the record. Mother may have rented an apartment,

but instead of living there, she opted to stay with Maternal Grandmother and

her younger child’s father because she did not like living alone. This situation

created potentially volatile and unstable situations and demonstrates Mother’s

lack of maturity to provide care, security and stability for Child.

      Similarly, although Mother may never have tested positive for drugs

while CYS had custody of Child, Mother fails to mention that she refused to

attend court-ordered urine screenings until one to two months before the

hearing on the termination petition.

      The certified record supports the Orphans’ Court’s factual findings and

the court acted within its discretion in concluding that CYS proved the

elements of Section 2511(a)(2).

      23 Pa.C.S. § 2511(b)

      Mother argues that termination of her parental rights is not in Child’s

best interests. She argues that she shares a strong bond with Child because

Child calls her “mommy” and “mama,” Child’ is happy to see Mother at visits,

and Child is upset when Mother is not at visits. Mother’s Br. at 35. Mother

posits that Child was hurt by Mother’s absence while Mother was in


                                       - 15 -
J-A13018-22


rehabilitation centers and, therefore, Child would hurt if the court severed

their bond through termination of her rights. Id. Mother also argues Mother

is in a good place in her life, Child is safe with her, and she is a “stable and

fruitful source” of Child’s developmental, physical, and emotional needs. Id.

at 35-36.

      Initially, we note that Mother failed to include a separate argument

concerning Child’s needs and welfare and Section 2511(b) in her statement of

questions presented as required by Pa.R.A.P. 2116(a) (“No question will be

considered unless it is stated in the statement of questions involved or is fairly

suggested thereby.”).    She also makes conclusory statements without any

citation to the record in violation of Pa.R.A.P. 2119(c). Accordingly, she risks

waiver.     See In re M.Z.T.M.W., 163 A.3d 462, 465 (Pa. Super. 2017).

Nevertheless, we will address her argument.

      Section 2511(b)    requires    the   Orphans’   Court   to   “give   primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S. § 2511(b). “The emotional needs and welfare of the

child have been properly interpreted to include intangibles such as love,

comfort, security, and stability.”     T.S.M., 71 A.3d at 628 (citation and

quotation marks omitted). Our Supreme Court has made clear that Section

2511(b) requires the trial court to consider the nature and status of bond

between a parent and child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993).

To the extent there is a bond, the trial court must examine whether


                                      - 16 -
J-A13018-22


termination of parental rights will destroy a “necessary and beneficial

relationship,”   thereby   causing   a     child   to   suffer   “extreme   emotional

consequences.” Id. at 484-85.

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.”   Id.   In determining needs and welfare, the court may properly

consider the effect of the parent’s conduct upon the child and consider

“whether a parent is capable of providing for a child’s safety and security or

whether such needs can be better met by terminating a parent’s parental

rights.” In the Interest of L.W., 267 A.3d 517, 524 (Pa. Super. 2021).

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 71 A.3d at 268. The Court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”          Id. at 269.     The T.S.M. Court

observed, “[c]hildren are young for a scant number of years, and we have an


                                         - 17 -
J-A13018-22


obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      In finding that termination of Mother’s rights best serves Child’s needs

and welfare, the Orphans’ Court determined that severing the bond would not

cause a “substantial” effect, insomuch as Child’s “bond with Mother is best

characterized as pleasant but not necessary to his well-being.” Orphans’ Ct.

Op., 12/30/21, at 15. Child has “a positive connection with Mother at the

visits, but it is clear that [Child’s] primary bond, at this point, is with his foster

parent, not with Mother.” Id. In Mother’s parental absence, Child’s foster

mother has provided him with love and structure and consistently met his

needs. Id. at 16.

      Upon review, we conclude the record supports the Orphans’ Court’s

findings that Mother at best has the type of relationship that a friend would

have with a child and not someone whom the Child relies upon for safety,

security and care on daily basis.      See, e.g., N.T., 10/4/21, at 80-85 (Ms.

Szatkowski’s testimony opining Child loves Mother but is not bonded to her,

versus Child’s strong bond and thriving with his pre-adoptive foster parent);

N.T., 10/5/21, at 21, at 54 (Ms. Niemira’s testimony that Child and Mother

have a “very minimal bond”).        As such, the Orphans’ Court was within its

discretion to prioritize the bond Child has forged with his foster parent through

her daily and stable care over his bond with Mother maintained during

supervised visits. See In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).


                                       - 18 -
J-A13018-22


      Furthermore, as discussed above, Mother’s stability is still shaky. Child

has endured instability and burn injuries while in Mother’s care, followed by

two years in foster care while Mother attempted to address her drug abuse,

her personal stability issues, and her parenting ability. The Orphans’ Court

properly exercised its discretion to conclude that termination of Mother’s rights

would best meet Child’s security and safety needs. See M.M., 106 A.3d at

119. Accordingly, no relief is due with respect to Section 2511(b).

      Based on the foregoing, we conclude that the Orphans’ Court did not err

or abuse its discretion by terminating Mother’s parental rights.       Thus, we

affirm the Decree.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/1/2022




                                     - 19 -